Citation Nr: 1726887	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-50 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to a middle ear disorder.

3.  Entitlement to service connection for a middle ear disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction was later transferred to the RO in Los Angeles, California.

The Veteran requested a Board videoconference hearing in his May 2014 substantive appeal (Form 9).  The Board remanded the appeal in August 2014 so that the Veteran could be afforded the requested hearing.  A videoconference hearing was then scheduled to occur in May 2015.  However, in March 2015, the Veteran's attorney submitted a statement noting that the Veteran withdrew his request for a hearing and that the May 2015 videoconference hearing was not needed.  The Board acknowledges that the Veteran's attorney inadvertently referred to the hearing as a "DRO" hearing; however, the Board is satisfied that the attorney intended to withdraw the hearing before the Board as the attorney cited the specific date for which the Board hearing was scheduled.  

The Board once again remanded the claim in November 2015 for further development.  Such development having been completed, the appeal for left ear hearing loss is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

With respect to the claim for right ear hearing loss, the development obtained as a result of the November 2015 remand, when combined with the Veteran's May 2013 statement, raised the issue of entitlement to service connection for a middle ear disorder to which the Veteran's right ear hearing loss may be secondary.  Although the claim for service connection for a middle ear disorder is not currently within the Board's appellate jurisdiction, it is listed on the title page of this decision because it is intertwined with the claim for service connection for right ear hearing loss. 

The issues of entitlement to service connection for a middle ear disorder and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the appeal does the Veteran have a current left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that VA obtained relevant records from the Federal Correctional Institute, VA treatment records, and VA (or VA-contract) examination reports in December 2013 and September 2016.  The Board acknowledges that the December 2013 VA examination was inadequate but finds that the September 2016 VA-contract examination corrected any prior inadequacy.  The Board is not aware of any relevant, outstanding records.  Thus, a remand for additional records is not necessary as such action would be futile. 

In this case, the Veteran claims service connection for left ear hearing loss that he believes is related to noise exposure in service.  The Board acknowledges that there is no dispute that the Veteran was exposed to noise in service.  In fact, the Board conceded such noise exposure when it granted service connection for tinnitus in November 2015.  However, the evidence does not demonstrate a left ear hearing loss disability as defined by VA regulation, at any time pertinent to the appeal.  

In this regard, pure tone thresholds were documented as follows at the September 2016 VA-contract examination.   




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

Unfortunately, the September 2016 VA examination report does not show left ear hearing loss as defined by VA regulation.  The remainder of the evidence does not indicate a left ear hearing loss disability as defined by VA regulation.  As the left ear pure tone thresholds do not meet the requirements for a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time pertinent to the claim, service connection is not warranted for hearing loss in the left ear on any basis.   

The Board acknowledges the Veteran's reports that he has difficulty hearing in the left ear.  Although the Veteran is competent to report his observations of difficulty hearing, his statements as to a diagnosis of left ear hearing loss has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose a hearing loss disability.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, VA has a strict definition for what it considers a hearing loss disability.  38 C.F.R. § 3.385.  The VA requirements for a left ear hearing loss disability are simply not met in this case. 

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied. 


REMAND

With respect to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the September 2016 VA examination report revealed questions that must be answered prior to any further adjudication of the right ear hearing loss claim.  

First, the September 2016 VA examiner found that the Veteran's type of hearing loss - mixed hearing loss - is not the type associated with noise exposure.  The examiner's assessment indicated that the Veteran had a mix of sensorineural hearing loss and conductive hearing loss.  The examiner did not address the prior VA treatment records that diagnosed sensorineural hearing loss in the right ear (e.g. September 1994 prison treatment record, VA treatment records dated in December 2000 and July 2008), or indicate whether it is possible that the Veteran's right ear sensorineural hearing loss may be due to service noise exposure even if the Veteran also has hearing loss due to another cause.  Thus, clarification is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, as discussed in the Introduction above, the September 2016 VA examination findings combined with other evidence of record, including the Veteran's May 2013 statement in support of his claim, gives rise to the claim for service connection for a middle ear disorder. 

The Veteran submitted a statement in May 2013 in support of his claim for hearing loss, detailing the history of his experience with ear problems since service.  He reported that during service, his ears would sometimes drain water or pop, or feel like there was pressure on his ear drums.  He reported that when he went to sick call for treatment, he was told that his problem was most likely a sinus problem or allergies.  The Veteran reported that after he was told that his ear problems were due to sinus or allergy problems, he did not question the assessment, and he continued to experience the same issues throughout his time in the Army.  See Veteran's May 2013 statement.  Service treatment records confirm that the Veteran sought treatment for earaches in October 1971 and that the assessment was an upper respiratory infection.  

In the May 2013 statement, the Veteran also reported he was treated numerous times for sinus and allergy complaints post-service, which included right ear pain and pressure, and diminished ability to hear out of the right ear.  He reported that he was told more than once that he had an inner ear infection.  Prison treatment records noted that the Veteran was treated numerous times for tinnitus and allergy and sinus complaints as well as ear pain.  See e.g. Federal Correctional Institute records dated from February 1994 to December 1995.  The assessment was consistently noted to be chronic otitis.  

Records dated in August 1994 noted the Veteran's reports of earaches, hearing problems and sinus problems.  The assessment were otitis media, sinusitis, and tympanitis.  A September 1994 record noted the Veteran's report of a right ear infection and ringing with decreased hearing for 7 or 8 months.  The Veteran also reported tinnitus and that his ear felt stopped up.  He also reported occasional vertigo and a history of noise exposure in service.  Objective findings noted mild, low frequency sensorineural hearing loss on the right and left ear hearing within normal limits.  The June 1995 prison treatment record noted the Veteran's complaint of ear pain for more than 18 months, along with severe ringing in the ears.  The assessment was also chronic serous otitis.  Also, in June 1995, a prison physician noted that an audiogram showed hearing loss.  The assessment was a probable blocked eustachian tube.  The Board observes that audiograms dated in February 1992 and September 1994, from the Federal Correctional Institution, are of record and indicate hearing loss in the right ear.  

In July 2000, a VA treatment record indicated treatment for similar complaints with a diagnosis of otitis.  A December 2000 VA audiology treatment record noted the Veteran's complaints of total hearing loss and tinnitus in the right ear for a 10 day period.  He reported that after treatment with a steroid, his hearing returned but that he still had aural pressure and fullness.  The December 2000 VA audiologist noted objective findings of unilateral, mild sensorineural hearing loss above 2000 Hertz on the right.  In July 2008, a VA treatment record noted the Veteran's complaints of right ear hearing loss and noted an impression of asymmetric sensorineural hearing loss on the right.  
 
On examination in September 2016, the VA examiner noted that the Veteran had "mixed" hearing loss in the right ear, indicating that he had a mix of conductive and sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss was not related to service because the type of hearing loss the Veteran has is not the type associated with noise exposure.  The examiner also noted that the Veteran had recently had some "middle ear problems," indicating that the mixed hearing loss may be due to the middle ear problems.  The examiner's opinion is consistent with the Veteran's statement that he has experienced problems with right ear hearing loss since service and has always been told that it is associated with his sinus and allergy complaints.  See Veteran's May 2013 statement. 

As the September 2016 VA examiner indicated that the Veteran's current right ear hearing loss may be due to the Veteran's middle ear problems, the Board finds that the claims for a middle ear disorder and right ear hearing loss are intertwined.  As such, the claim for service connection for a middle ear disorder should be fully developed and adjudicated prior to further adjudication of the right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

On remand, the Veteran should be sent the appropriate notice for secondary service connection, if it is determined that he has a middle ear disorder that is service-related.  

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim for service connection for a middle ear disorder.  

If the Veteran has a middle ear disorder found to be related to service, send to the Veteran the appropriate notice for service connection for a right ear hearing loss disability secondary to the middle ear disorder.  

2.  Obtain any outstanding VA treatment records from June 2013 to the present.  

3.  Following completion of directive #2, seek an addendum opinion from the VA-contract examiner who issued the September 2016 VA audiology opinion.  The electronic claims file must be made available to the examiner for review.  If the September 2016 VA-contract examiner is not available, seek an opinion from another examiner.  The Board leaves it to the discretion of the clinician asked to issue the addendum opinion to determine whether the Veteran should be reexamined.  

The examiner is asked to address the evidence and answer the following questions: 

(a)  Regarding the VA and prison treatment records that diagnosed sensorineural hearing loss in the right ear (e.g. September 1994 prison treatment record, VA treatment records dated in December 2000 and July 2008), was the diagnosis accurate? If not, explain why not.  

(b) If the diagnosis of sensorineural hearing loss was accurate, is it at least as likely as not that the Veteran's right ear sensorineural hearing loss was due to noise exposure in service (even if the Veteran has some portion of conductive hearing loss that is not due to noise exposure in service)? 

Complete rationale should be provided for any opinion offered.   

4.  After adjudicating the intertwined claim of service connection for a middle ear disorder, and conducting any other development deemed necessary (to include obtaining a VA medical opinion to determine whether the Veteran's right ear hearing loss is secondary to the middle ear disorder if the middle ear disorder is found to be related to service), the Veteran's claim for right ear hearing loss should be readjudicated based on the entirety of the evidence.  If the claim for right ear hearing loss remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


